Exhibit 10.2.b

 

9 Yr. Vesting

 

HARTE-HANKS, INC.

 

NON-QUALIFIED PERFORMANCE STOCK OPTION AGREEMENT

 

Option   Number of Shares of Stock   Option Price, No.                       
Subject to this Option:                        Per Share:         

 

THIS AGREEMENT, effective as of the          day of                      (the
“Award Date”) is between Harte-Hanks, Inc., a Delaware corporation (hereinafter
referred to as the “Corporation”), and                                 
(hereinafter referred to as the “Participant”).

 

WITNESSETH:

 

WHEREAS, the Corporation has adopted the Harte-Hanks, Inc. 1991 Stock Option
Plan (the “Plan”), which provides for the grant of Non-Qualified Performance
Stock Options to employees of the Corporation and its Subsidiaries or Parent as
selected by the Board to purchase shares of common stock of the Corporation, par
value one dollar ($1.00) per share (the “Common Stock”);

 

WHEREAS, the Participant has been selected by the Board to participate in the
Plan, in accordance with the provisions thereof;

 

WHEREAS, the Board awarded to Participant a Non-Qualified Performance Stock
Option as of the Award Date; and

 

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the option.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained and as an inducement to Participant to continue
as an employee of the Corporation, a Subsidiary or Parent, the parties hereto
hereby agree as follows:

 

1. As of the Award Date, the Corporation awarded to Participant this
Non-Qualified Performance Stock Option to purchase from the Corporation all or
any part of the number of shares of Common Stock at the option price per share
as set forth above, payable in cash (including check, bank draft or money
order), on the terms and subject to the conditions, restrictions and limitations
provided herein. In addition, subject to limitations established by the Board
from time to time, the option price per share may be paid by



--------------------------------------------------------------------------------

actual or constructive delivery to the Corporation of previously owned shares of
Common Stock. The grant of this option was effective as of the Award Date.

 

2. Except as otherwise provided in Section 3, this option cannot be exercised in
whole or in part prior to the ninth anniversary of the Award Date. The option
may be exercised in whole or in part at any time on and after the ninth
anniversary of the Award Date (to the extent not previously exercised pursuant
to the provisions of Section 3), but in no event can it be exercised on or after
the date on which this option lapses pursuant to Section 4.

 

3. Subject to the provisions of Section 4, the following provisions shall apply.
As soon as practicable following the          anniversary of the Award Date, the
Board shall determine the extent to which the Performance Goals provided in
Section 5 have been met.

 

(a) If the Threshold Performance Goals are not met, this option shall become
exercisable on and after the          following the          anniversary of the
Award Date (the “Accelerated Exercise Date”) up to a maximum of     % of the
shares covered hereby.

 

(b) If the Threshold Performance Goals are met, but the Target Performance Goals
are not met, this option shall become exercisable on and after the Accelerated
Exercise Date up to a maximum of     % of the shares covered hereby.

 

(c) If the Target Performance Goals are met, but the Maximum Performance Goals
are not met, this option shall become exercisable on and after the Accelerated
Exercise Date up to a maximum of     % of the shares covered hereby.

 

(d) If the Maximum Performance Goals are met, this option shall become
exercisable on and after the Accelerated Exercise Date up to a maximum of 100%
of the shares covered hereby.

 

4. This option shall lapse, and Participant’s rights hereunder shall terminate,
on the first to occur of the following:

 

(a) The expiration of ten (10) years from the Award Date;

 

(b) Termination of employment;



--------------------------------------------------------------------------------

(c) The expiration of three (3) months after normal termination of employment if
the Participant is then still living; or

 

(d) The expiration of one (1) year after the date of the Participant’s death.

 

As used in this option, the following expressions shall have the meaning
respectively indicated:

 

“Termination of employment” means the Participant’s discontinuance of employment
with the Corporation or a Subsidiary or Parent for any reason other than death
or normal termination of employment, but a transfer of employment from one
Subsidiary to another, from a Subsidiary to the Corporation or Parent, from the
Corporation to a Subsidiary or Parent, or from Parent to the Corporation or a
Subsidiary is not a termination of employment.

 

“Normal termination of employment” means the Participant’s discontinuance of
employment (i) on account of normal, early or disability retirement under the
pension plan, if any, of Participant’s employer, or (ii) if Participant’s
employer has no pension plan or such plan does not provide for normal, early or
disability retirement, as the result of disability or voluntary departure that,
in either case, would be treated as normal, early or disability retirement under
the Corporation’s pension plan, if any, if Participant were an employee of the
Corporation.

 

“Parent” means any future corporation which would be a “parent corporation” of
the Corporation as defined in Section 424(e) and (g) of the Internal Revenue
Code of 1986, as amended.

 

“Subsidiary” means any corporation which would be a “subsidiary corporation” of
the Corporation as defined in Section 424(f) and (g) of the Internal Revenue
Code of 1986, as amended.

 

5. The Threshold Performance Goals, the Target Performance Goals and the Maximum
Performance Goals are as follows:

 

Threshold Performance Goals

 

Target Performance Goals



--------------------------------------------------------------------------------

Maximum Performance Goals

 

The foregoing computations shall be made from the Corporation’s audited
consolidated financial statements, adjusted as deemed appropriate by the Board
to remove the effects of any unusual or nonrecurring items or changes in
accounting methods or rules.

 

6. This option and the rights and privileges conferred therewith shall not be
sold, transferred, encumbered, hypothecated or otherwise anticipated by the
Participant otherwise than by will or by the laws of descent and distribution.
This option is not liable for or subject to, in whole or in part, the debts,
contracts, liabilities, or torts by the Participant nor shall it be subject to
garnishment, attachment, execution, levy or other legal or equitable process.
This option shall be exercisable during the lifetime of the Participant only by
the Participant. To the extent exercisable after the Participant’s death, this
option shall be exercised only by the person or persons entitled to receive this
option under the Participant’s will, duly probated, or if the Participant shall
fail to make a testamentary disposition of this option, by the executor or
administrator of the Participant’s estate.

 

7. Every share purchased through the exercise of this option shall be paid for
in full at the time of exercise. This option shall be exercised in writing and
in accordance with such rules and regulations as may, from time to time, be
adopted by the Board under the Plan. This option shall be deemed exercised when
notice of exercise is given to the Corporation accompanied by payment in full of
the option price of the shares specified. In case of the exercise of this option
in full, it shall be surrendered to the Corporation for cancellation. In case of
the exercise of this option in part, it shall be delivered to the Corporation
for the purpose of making appropriate notation thereon, or otherwise reflecting,
in such manner as the Corporation shall determine, the result of such partial
exercise of the option.

 

8. In the event that each of the outstanding shares of Common Stock (other than
shares held by dissenting stockholders) shall be changed into or exchanged for a
different number or kind of shares of stock of the Corporation or of another
corporation (whether by reason of merger, consolidation, recapitalization,
reclassification, stock dividend, split-up, combination of shares or otherwise),
then there shall be substituted for each share of Common Stock then subject to
this option the number and kind of shares of stock into which each outstanding
share of Common Stock (other than shares held by



--------------------------------------------------------------------------------

dissenting stockholders) shall be so changed or for which each such share shall
be so exchanged, together with an appropriate adjustment of the option price.

 

In the event there shall be any other change in the number of, or kind of,
issued shares of Common Stock, or of any stock or other securities into which
such Common Stock shall have been changed, or for which it shall have been
exchanged, the Board shall make such adjustment, if any, in the number, or kind,
or option price of shares then subject to this option as is equitably required.
Any such adjustment shall be effective and binding for all purposes of this
option.

 

9. If at any time the Board shall determine, based on opinion of counsel to the
Corporation, that listing, registration or qualification of the shares covered
by this option upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of the exercise of this option, this option may not be
exercised in whole or in part unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to counsel for the Corporation.

 

10. Shares issued upon the exercise of this option may not be sold except in
accordance with applicable securities laws and the terms of the following
restrictive legend, which shall be placed on the face of all certificates
evidencing shares issued upon the exercise of this option unless the use of such
legend is waived by the Corporation based on opinion of counsel that such legend
is not necessary to comply with applicable securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT WHILE SUCH A REGISTRATION IS IN EFFECT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT.

 

Any certificate issued at any time in transfer, exchange or substitution for any
certificate bearing such restrictive legend shall also bear such legend, unless
the use of such legend is waived by the Corporation based on opinion of counsel
that such legend is not necessary to comply with applicable securities laws.



--------------------------------------------------------------------------------

The Corporation shall have no obligation to file any registration statement or
amendment to a registration statement under the Securities Act of 1933, as
amended, or otherwise in connection with the sale of shares issued upon the
exercise of this option.

 

11. The Participant agrees that he or she will not effect, during the seven days
prior to and the 90 days after the effective date of any underwritten
registration undertaken by the Corporation, any public sale or distribution of
any shares issued upon exercise of this option.

 

12. Neither the Participant nor any person claiming under or through the
Participant shall be or have any of the rights or privileges of a stockholder of
the Corporation in respect of any of the shares issuable upon the exercise of
this option, unless and until certificates representing such shares shall have
been issued and delivered to the Participant or his or her agent.

 

13. Any notice to be given under the terms of this option or any delivery of
this option to the Corporation shall be addressed to Secretary, Harte-Hanks,
Inc., P. O. Box 269, San Antonio, Texas 78291, and any notice to be given to the
Participant shall be addressed to the Participant at the address set forth
beneath his or her signature hereto, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be deemed
to have been duly given if mailed, postage prepaid, addressed as aforesaid.

 

14. The granting of this option shall impose no obligation upon the Participant
to exercise it or any part thereof. Nothing herein contained shall affect the
right of the employer to terminate Participant’s employment at any time, with or
without cause, or shall be deemed to create any employment rights on the part of
the Participant.

 

15. Subject to the limitations on the transferability of this option, this
Agreement shall be binding upon and inure to the benefit of the heirs, legal
representatives, successors and assigns of the parties hereto.

 

16. The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Texas.

 

17. Any provision of this Agreement to the contrary notwithstanding, the
Corporation may take such steps as it may deem necessary or desirable for the
withholding of any taxes which it is required by law or regulation of any
governmental authority, federal, state or local, domestic or foreign, to
withhold in connection with any of the shares subject



--------------------------------------------------------------------------------

hereto. Subject to limitations established by the Board from time to time, any
withholding taxes may be paid by delivery to the Corporation of previously owned
shares of Common Stock or by reducing the number of shares issuable upon
exercise of this option.

 

18. This option will not be treated as an incentive stock option under the
Internal Revenue Code of 1986, as amended.

 

19. Participant accepts this option subject to all the provisions of the Plan
including the provisions that authorize the Board to administer and interpret
the Plan and that provide the Board’s decisions, determinations and
interpretations with respect to the Plan and options granted thereunder are
final and conclusive on all persons affected thereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

   

Participant:

  

 

--------------------------------------------------------------------------------

         ADDRESS:         

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

         Harte-Hanks, Inc.          By:   

 

--------------------------------------------------------------------------------